902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl W. WALDEN, Plaintiff-Appellant,v.Tamara L. STRICKLAND;  Roy Haberkern;  Mary Lynn Field;North Carolina Memorial Hospital;  John Umpstead Hospital;Henry B. Burton;  Steven T. Conrad;  Coles Ruff, Jr.;Newell Coydell;  Kalavathi Kotappi, Defendants-Appellees.
No. 89-7202.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (C/A No. 88-929-CRT)
Darryl W. Walden, appellant pro se.
J. Charles Waldrup, North Carolina Memorial Hospital, Chapel Hill, N.C.;    Cheryl Jackson, John Umpstead Hospital, Butner, N.C.;    Paul Martin Newby, Office of the United States Attorney, Raleigh, N.C.;    Wilson Hayman, North Carolina Department of Justice, Raleigh, N.C., for appellees.
E.D.N.C., 105 S.Ct. 3515.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Darryl W. Walden appeals from the district court's order dismissing his judicial complaint under 28 U.S.C. Sec. 372(c) without prejudice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walden v. Strickland, CA-88-929-CRT (E.D.N.C. June 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED